J-S27041-21


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    COMMONWEALTH OF PENNSYLVANIA               :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
                v.                             :
                                               :
                                               :
    MARCUS EUGENE SMITH                        :
                                               :
                       Appellant               :   No. 935 WDA 2020

             Appeal from the PCRA Order Entered August 21, 2020
     In the Court of Common Pleas of Allegheny County Criminal Division at
                        No: CP-02-CR-0002575-2011


BEFORE:      OLSON, J., NICHOLS, J., and COLINS, J.*

MEMORANDUM BY COLINS, J.:                            FILED: JUNE 28, 2022

        Appellant, Marcus Eugene Smith, appeals from the order of the Court of

Common Pleas of Allegheny County, entered August 21, 2020, that denied his

second petition filed under the Post Conviction Relief Act (PCRA)1 without a

hearing. Additionally, PCRA counsel has filed an application to withdraw and

a “no merit” letter pursuant to Commonwealth v. Turner, 544 A.2d 927 (Pa.

1988), and Commonwealth v. Finley, 550 A.2d 213 (Pa. Super. 1988).2 We
____________________________________________


*   Retired Senior Judge assigned to the Superior Court.

1   42 Pa.C.S. §§ 9541–9546.

2 We note that PCRA counsel styled his no-merit letter as a brief filed pursuant
to Anders v. California, 386 U.S. 738 (1967). This Court may accept an
Anders brief in lieu of a Turner/Finley letter because it provides defendant
greater protections. See Commonwealth v. Widgins, 29 A.3d 816, n.2 (Pa.
Super. 2011); see also Commonwealth v. Fusselman, 866 A.3d 1109, n.3
(Pa. Super. 2004) (“A Turner/Finley no merit letter is the appropriate filing.
(Footnote Continued Next Page)
J-S27041-21



affirm the PCRA court’s order and grant PCRA counsel’s application to

withdraw.

        The facts underlying this appeal were outlined in this Court’s

memorandum decision in Appellant’s direct appeal.         Commonwealth v.

Smith, No. 311 WDA 2013, 2014 WL 10790088 (Pa. Super. filed Oct. 14,

2014) (unpublished memorandum). On August 23, 2012, a jury convicted

Appellant of first-degree murder, possession of a firearm with manufacturer

number altered, and two counts of prohibited offensive weapon3 related to the

February 12, 2011 killing of Dane Smith (the victim). Additionally, two counts

of possession of a firearm by prohibited person were severed before trial and

the trial court found Appellant guilty of both counts.4 On October 3, 2012, the

trial court sentenced Appellant to an aggregate sentence of life in prison

without the possibility of parole, plus 3 to 6 years’ incarceration to run

consecutive to the life sentence.

        Appellant filed a direct appeal and this Court affirmed his judgment of

sentence. The Pennsylvania Supreme Court denied Appellant’s petition for

allowance of appeal. Commonwealth v. Smith, 114 A.3d 416 (Pa. 2015)

(per curiam order).       On February 26, 2016, Appellant filed his first PCRA
____________________________________________


However, because an Anders brief provides greater protection to the
defendant, we may accept an Anders brief in lieu of a Turner/Finley letter.”).
We refer to PCRA counsel’s filing as a no merit letter in this memorandum.

3   18 Pa.C.S. §§ 2502(a), 6110.2(a), and 908, respectively.

4   18 Pa.C.S. § 6105.


                                           -2-
J-S27041-21



petition. The PCRA court denied Appellant’s petition. Appellant’s appeal to

this Court was dismissed for failure to comply with Pa.R.A.P. 3517.5

       On August 30, 2018, Appellant, pro se, filed his second PCRA petition,

which is at issue in this appeal. Appellant alleged that his petition is timely

due to the newly discovered fact that the lead Detective in his case, Detective

Margaret Sherwood, has been indicted on criminal charges. PCRA Petition,

8/30/18.     Appellant also alleged that relief is due based on constitutional

violations, ineffective assistance of counsel, government interference, and

after-discovered evidence.         Id.     The PCRA court appointed counsel to

represent Appellant and ordered counsel to file an amended PCRA petition.

Order, 10/22/18. PCRA counsel filed a petition to withdraw and a no merit

letter on April 13, 2020.

       The PCRA court granted counsel’s motion to withdraw and entered its

notice of intent to dismiss Appellant’s PCRA petition without a hearing

pursuant to Pa.R.Crim.P. 907. The PCRA court determined,

       Petitioner filed this second pro se PCRA petition on August 30,
       2018, which was filed well past the time any PCRA petition could
       be considered timely. . . . Petitioner’s PCRA petition is time-
       barred, the Court lacks jurisdiction, and he is not entitled to relief.

Order, 7/27/20. Appellant did not file a response. On August 21, 2020, the

PCRA court denied Appellant’s petition.



____________________________________________


5Pa.R.A.P. 3517 (“Failure to file a docketing statement may result in dismissal
of the appeal.”).

                                           -3-
J-S27041-21



       On September 2, 2020, Appellant filed this timely appeal.6 On February

22, 2021, the PCRA court appointed new counsel to represent Appellant.7 On

July 6, 2021, PCRA counsel filed a no merit letter with this Court, along with

a motion to withdraw as counsel.

       The no merit letter raises the following issues for our review:

       The Petitioner’s PCRA Petition fell under an exception to the time
       limitation of the post-conviction relief act.

       [Appellant] asserts that he is eligible for relief under 42 Pa.C.S.
       Section 9543(a)(2)(vi), based on the unavailability at the time of
       trial of exculpatory evidence that has subsequently become
       available and would have changed the outcome of the trial if it had
       been introduced.

No Merit Letter, at 6.

       First, we must address whether counsel’s no merit letter has satisfied

the requirements of Turner/Finley.

       Prior to addressing the merits of the appeal, we must review
       counsel’s compliance with the procedural requirements for
____________________________________________


6  The PCRA court did not order Appellant to file a statement pursuant to
Pa.R.A.P. 1925(b). The PCRA court filed its opinion pursuant to Pa.R.A.P.
1925(a) on February 22, 2020 and directed this Court to its Rule 907 Notice,
filed July 27, 2020, in lieu of an opinion.

7 We note that appointment of counsel “is unnecessary and inappropriate”
after a Turner/Finley “no-merit” letter is filed with the PCRA court and
counsel is permitted to withdraw because the PCRA court agrees the issues
are frivolous. See Commonwealth v. Maple, 559 A.2d 953, 955 (Pa. Super.
1989); Commonwealth v. Williams, 204 A.3d 489, 493 (Pa. Super. 2019).
However, the court is permitted to “appoint counsel to represent a defendant
whenever the interests of justice require it.” See Pa.R.Crim.P. 904(E);
Commonwealth v. Shaw, 217 A.3d 265, n.3 (Pa. Super. 2019). It is not
clear from the record why the PCRA court appointed counsel to represent
Appellant in this appeal.

                                           -4-
J-S27041-21


      withdrawing as counsel. . . . Counsel petitioning to withdraw from
      PCRA representation must proceed under . . . Turner . . . and
      Finley . . . and must review the case zealously. Turner/Finley
      counsel must then submit a “no-merit” letter to the trial court, or
      brief on appeal to this Court, detailing the nature and extent of
      counsel’s diligent review of the case, listing the issues which
      petitioner wants to have reviewed, explaining why and how those
      issues lack merit, and requesting permission to withdraw.

      Counsel must also send to the petitioner: (1) a copy of the “no
      merit” letter/brief; (2) a copy of counsel’s petition to withdraw;
      and (3) a statement advising petitioner of the right to proceed pro
      se or by new counsel.

      Where counsel submits a petition and no-merit letter that satisfy
      the technical demands of Turner/Finley, the court—trial court or
      this Court—must then conduct its own review of the merits of the
      case. If the court agrees with counsel that the claims are without
      merit, the court will permit counsel to withdraw and deny relief.

Commonwealth v. Muzzy, 141 A.3d 509, 510–11 (Pa. Super. 2016)

(internal citations omitted) (some formatting).

      Based on our review, we conclude that PCRA counsel has satisfied the

technical demands of Turner/Finley. See Id. PCRA counsel “determined

that the only issue of arguable merit preserved in the PCRA proceedings below

was that [Appellant] is entitled to a new trial based on after-discovered

evidence.”   No Merit Letter, at 34.     PCRA counsel stated she “thoroughly

researched and analyzed that issue[.]” Id. Additionally, “[u]pon conducting

a searching review of the entire record, counsel did not find any non-frivolous,

cognizable issues in addition to that raised by [Appellant].” Id. PCRA counsel

listed the claims that Appellant wished to raise: that the PCRA petition is timely

filed based on the newly discovered fact of Detective Sherwood’s indictment,

that Appellant is entitled to a new trial based on the after-discovered evidence

                                      -5-
J-S27041-21



of Detective Sherwood’s criminal charges and subsequent conviction, and that

his claim that the trial court erred in not granting him additional defense

investigative funds and not permitting him a continuance to locate a key

witness at trial fell under the newly discovered fact timeliness exception. Id.,

at 35-37. Moreover, PCRA counsel concluded that these claims were either

untimely or lacked merit. Id.

       In addition, PCRA counsel has sent the following to Appellant: (1) a copy

of the no merit letter, (2) a copy of her petition to withdraw, and (3) a

statement advising Appellant that he has the immediate right to retain new

counsel to pursue the appeal, proceed pro se, or raise additional points

deemed worthy of the court’s attention. See Letter from PCRA counsel to

Appellant, 7/6/21.8       Accordingly, we must conduct our own independent

evaluation of the record to ascertain whether we agree with PCRA counsel that

Appellant is not entitled to relief. See Muzzy, 141 A.3d at 511.

____________________________________________


8  On September 10, 2021, Appellant filed what he titled an “Application to file
docketing statement nunc pro tunc for purposes of notice of appeal.” This
application was forwarded to PCRA counsel pursuant to Commonwealth v.
Jette, 23 A.3d 1032 (Pa. 2011). On April 5, 2022, Appellant filed a “Motion
to correct error,” with this Court, stating that the September 10, 2021 filing
was erroneously docketed and forwarded to PCRA counsel by this
Court. Appellant informed this Court that the September 10, 2021 filing was
intended to be his pro se response to PCRA counsel's no merit letter. We
direct the Prothonotary of this Court to accept Appellant’s September 10, 2021
filing and notate it on this Court’s docket as Appellant’s pro se response to
PCRA counsel’s no merit letter. Upon review of Appellant's pro se response,
we note Appellant raised arguments related to his first PCRA appeal that was
dismissed by this Court pursuant to Pa.R.A.P. 3517. Appellant does not raise
any additional arguments relating to the PCRA petition at issue in this appeal.


                                           -6-
J-S27041-21



      In reviewing an appeal from the denial of PCRA relief, “this Court is

limited to ascertaining whether the evidence supports the determination of

the PCRA court and whether the ruling is free of legal error.” Commonwealth

v. Andrews, 158 A.3d 1260, 1263 (Pa. Super. 2017) (citation omitted). The

timeliness of a post-conviction petition is jurisdictional. Commonwealth v.

Hernandez, 79 A.3d 649, 651 (Pa. Super. 2013) (citation omitted).

Generally, a petition for relief under the PCRA, including a second or

subsequent petition, must be filed within one year of the date the judgment

of sentence is final, unless the petition alleges and proves one of the three

exceptions to the time limitations for filing the petition set forth in section

9545(b) of the statute. See 42 Pa.C.S. § 9545(b)(1).

      The three exceptions to the timeliness requirement are:

      (i) the failure to raise the claim previously was the result of
      interference by government officials with the presentation of the
      claim in violation of the Constitution or laws of this Commonwealth
      or the Constitution or laws of the United States;

      (ii) the facts upon which the claim is predicated were unknown to
      the petitioner and could not have been ascertained by the exercise
      of due diligence; or

      (iii) the right asserted is a constitutional right that was recognized
      by the Supreme Court of the United States or the Supreme Court
      of Pennsylvania after the time period provided in this section and
      has been held by that court to apply retroactively.




                                      -7-
J-S27041-21



42 Pa.C.S. § 9545(b)(1)(i)-(iii).         Any petition attempting to invoke these

exceptions “shall be filed within one year of the date the claim could have

been presented.” 42 Pa.C.S. § 9545(b)(2).9

       Appellant’s judgment of sentence became final on July 30, 2015.

See 42 Pa.C.S. § 9545(b)(3) (“A judgment becomes final at the conclusion of

direct review, including discretionary review in the Supreme Court of the

United States and the Supreme Court of Pennsylvania, or at the expiration of

the time for seeking the review.”); U.S. Sup.Ct.R. 13(1) (“A petition for

a writ of certiorari seeking review of a judgment of a lower state court that is

subject to discretionary review by the state court of last resort is timely when

it is filed with the Clerk within 90 days after entry of the order denying

discretionary review.”).      Appellant had one year thereafter to file a PCRA

petition, until July 30, 2016. See 42 Pa.C.S. § 9545(b)(1). Appellant filed the

current petition on August 30, 2018, two years late. Therefore, Appellant’s

petition was patently untimely.


____________________________________________


9  In Act 146 of 2018, the General Assembly changed the timeframe for
asserting a timeliness exception under Section 9545(b)(2) from 60 days to
one year, effective December 24, 2018. Act of October 24, 2018, P.L. 894,
No. 146, §§ 2, 4. The legislature provided that this amendment “shall apply
only to claims arising one year before the effective date of this section or
thereafter.” Id., § 3. As discussed below, Appellant’s claim arose on the date
of Detective Sherwood’s indictment in January 2018, which is less than one
year prior to the effective date to the amendment altering the timeframe for
bringing an untimely claim. Therefore, although Appellant’s PCRA petition was
filed before the amendment was enacted, the one-year period is applicable to
his claim.


                                           -8-
J-S27041-21



      In his pro se PCRA petition, Appellant stated “[f]or the Court’s

information, the lead Detective on Petitioner’s case was Margaret Sherwood .

. . [and she] is currently facing a Grand Jury Indictment for . . . falsifying

police reports.”   PCRA petition, 8/30/18, at 17 (unpaginated).     Appellant

further stated, “Detective Sherwood’s pending investigation/indictment falls

under the ‘Newly Discovered Facts’ exception to the PCRA timeliness

exception.” Id.

      PCRA counsel argues that

      the new facts on which his petition is based are the criminal
      charges against Detective Sherwood and the misconduct that the
      criminal charges brought to light. Those facts were unknown to
      [Appellant] until criminal charges were brought against Detective
      Sherwood in January 2018. Detective Sherwood was indicted for
      making false statements in two murder investigations occurring in
      2014 and 2015. Detective Sherwood subsequently was convicted
      in August of 2019, while the instant PCRA petition was pending
      disposition.

No Merit Letter, at 35. PCRA counsel asserts that the PCRA petition was timely

filed because Appellant filed the petition within one year of learning that
criminal charges were filed against Detective Sherwood. Id., at 35-36.

      We agree with PCRA counsel that Appellant’s pro se PCRA petition is

timely with regard to his claim based upon Detective Sherwood’s indictment

and subsequent conviction.     Appellant raised the newly discovered fact

timeliness exception in his pro se PCRA petition asserting this claim.    The

newly discovered fact upon which his claim is based is that Detective

Sherwood was indicted in January 2018. Appellant could not have discovered

the information about Detective Sherwood before his jury trial in August 2012

                                    -9-
J-S27041-21



because the information was not made public until January 29, 2018, the

unsealing date of the criminal complaint filed by the Pennsylvania Attorney

General’s office.10 Until this date, the information was unknown to Appellant

and could not have been ascertained by due diligence. Appellant filed his pro

se PCRA petition asserting this claim on August 30, 2018. Therefore, Appellant

filed his petition within one year of learning about the criminal charges against

Detective Sherwood. Appellant satisfied the timeliness exception with regard

to this claim. See 42 Pa.C.S. § 9545(b)(1)(ii).

       Appellant asserts that he is eligible for relief under 42 Pa.C.S. §

9543(a)(2)(vi) based on the unavailability at the time of trial of exculpatory

evidence that has subsequently become available and would have changed

the outcome of the trial if it had been introduced. No Merit Letter, at 37.

Appellant asserted in his PCRA petition that

       it was by Detective Sherwood’s coaching witnesses and refusing
       to investigate the real Murdered [sic] the [sic] [Appellant] was
       convicted of this heinous Crime (Detective Sherwood was
       reprimanded by the Judge for speaking to the witness on the stand
       during Petitioner’s trial). Notwithstanding the fact that Emmanuel
       Robinson confessed to Detective Sherwood on two (2) separate
       occasions, turned himself in with the murder weapon, and lead
       the Commonwealth’s private investigator on a walk-through of
       exactly how he committed the crime and escaped the police
       pursuit.

____________________________________________


10 See Commonwealth v. Poindexter, No. 100 WDA 2019, 2020 WL
900002, at *3 (Pa. Super. filed Jan. 6, 2020) (unpublished memorandum)
(January 29, 2018 was the unsealing date of the criminal complaint filed by
the Pennsylvania Attorney General's office against Detective Sherwood); see
also Pa.R.A.P. 126(b) (unpublished non-precedential decisions of the Superior
Court filed after May 1, 2019, may be cited for their persuasive value).

                                          - 10 -
J-S27041-21



PCRA petition, 8/30/18, ¶33. Appellant also argues that Detective Sherwood

coached eyewitness Fannie Lauw. No Merit Letter, at 38.

     No evidence of the facts underlying Detective Sherwood’s convictions

were presented to the PCRA court; however, this Court has previously

reviewed cases involving allegations of Detective Sherwood’s convictions and

we have stated as follows.

     Detective Sherwood was convicted on evidence that she made
     false statements at trials regarding two murder investigations in
     2014 and 2015, respectively. The false statements with which
     Detective   Sherwood       was   charged   concerned      whether
     eyewitnesses to each murder had identified a particular individual
     and whether individuals who knew a suspect had identified him in
     photographs from the shooting.

Commonwealth v. Kuhns, No. 1750 WDA 2019, 2020 WL 7398736, at *3

(Pa. Super. filed December 17, 2020) (unpublished memorandum).

     To prevail on an after-discovered evidence claim the convicted

defendant must prove that:

     (1) the exculpatory evidence has been discovered after trial and
     could not have been obtained at or prior to trial through
     reasonable diligence; (2) this new evidence is not merely
     corroborative or cumulative of evidence that was admitted at trial;
     (3) the new evidence is not being used solely to impeach
     credibility; and (4) the new evidence would likely result in a
     different verdict.

See Commonwealth v. Small, 189 A.3d 961, 972 (Pa. 2018); see also

Commonwealth v. Johnson, 179 A.3d 1105, 1123 (Pa. Super. 2018);

Commonwealth v. Griffin, 137 A.3d 605, 608 (Pa. Super. 2016). “The test

is conjunctive; the defendant must show by a preponderance of the evidence


                                   - 11 -
J-S27041-21



that each of these factors has been met in order for a new trial to be

warranted.” Commonwealth v. Padillas, 997 A.2d 356, 363 (Pa. Super.

2010); see also Small, 189 A.3d at 972.

      We conclude that Appellant’s new evidence does not meet the

requirements of after-discovered evidence because the evidence is only

relevant to impeach Detective Sherwood’s credibility and would not likely

result in a new trial. First, the indictment and subsequent convictions would

only be relevant to impeach Detective Sherwood’s credibility. The conduct in

the indictment and subsequent convictions occurred years after Appellant’s

conviction. Appellant was arrested on February 16, 2011 and convicted on

August 23, 2012 and the events leading to Detective Sherwood’s conviction

occurred years later in 2014 and 2015. Second, the conduct in the indictment

and the subsequent convictions are not based on conduct committed in

Appellant’s case. Therefore, the indictment and subsequent convictions would

only be relevant to impeach Detective Sherwood’s credibility. See Johnson,

179 A.3d at 1123.

      This Court has ruled that evidence that is relevant only to impeach the

credibility of a witness who testified at trial does not satisfy the requirement

that “the evidence is not being used solely to impeach credibility.”       See

Griffin, 137 A.3d at 610; see also Johnson, 179 A.3d at 1123 (affirming

denial of PCRA after-discovered evidence claim based on criminal convictions

of police detective who testified at defendant’s trial and was involved in

questioning a witness who identified the defendant, where convictions

                                     - 12 -
J-S27041-21



occurred years after defendant’s trial and arose out of conduct in an unrelated

case    would     solely     be   used     to   impeach   detective’s   credibility);

Commonwealth v. Foreman, 55 A.3d 532, 537 (Pa. Super. 2012) (affirming

denial of PCRA after-discovered evidence claim based on criminal charges

against police detective who testified at defendant’s trial, where charges arose

out of conduct in an unrelated case that occurred more than two years after

defendant’s trial because sole reason to introduce evidence is to impeach the

detective’s credibility.).

       Moreover, Appellant has failed to show that the new evidence

undermining Detective Sherwood’s credibility would likely result in a different

verdict. Appellant alleges that Detective Sherwood coached the eyewitness

Ms. Lauw and failed to investigate Emmanuel Robinson as the real murderer

even though he confessed. As stated above, the indictment and subsequent

convictions are not based on Appellant’s case and conduct alleged occurred

two years after Appellant’s conviction.            Importantly, evidence of the

indictment and subsequent convictions regarding Detective Sherwood would

not affect the credibility of the other witnesses.

       Detective Sherwood’s testimony concerning eyewitness Ms. Lauw was

corroborated by Detective James McGee.             Detective McGee was the main

witness at the motion to suppress hearing regarding Ms. Lauw.11 Detective

McGee testified that he showed Ms. Lauw a photo array shortly after the victim
____________________________________________


11 Prior to trial, Appellant filed a motion to suppress Ms. Lauw from making an
in-court identification of Appellant. N.T., 8/20/12, at 8.

                                          - 13 -
J-S27041-21



was murdered. N.T., 8/20/12, at 10, 15-16. Detective McGee testified that

Ms. Lauw focused on Appellant’s picture and asked if the Detective had a side

profile picture. Id., at 16. Detective McGee did not have a side profile picture

of Appellant and Ms. Lauw did not make an identification from the photo array

that day. Id. Detective McGee testified that Ms. Lauw called him over at the

preliminary hearing and said she recognized Appellant as the person who shot

the victim. Id., at 18.

      Detective Sherwood was also called as a witness at the motion to

suppress hearing. Detective Sherwood testified,

      I was approaching [Ms. Lauw] and Detective McGee was
      approaching her at the same time. We were in two different areas
      of the courtroom. As soon as we walked up to her, she pointed -
      - there is a partition when you walk from the bullpen from the
      sheriff’s, there is a partition that comes up to shoulder level -- she
      was pointing to that partition stating that the man right over there
      is the one that I saw shoot that young man on Centre Avenue.

Id., at 37-38.

      Appellant fails to show a nexus between his case and the indictment and

subsequent convictions of Detective Sherwood. See Johnson, 179 A.3d at

1123 (appellant argued proffered evidence of detective’s conviction for

covering up evidence in an unrelated homicide would lead to a different verdict

because it would call into question detective’s averments in affidavit of

probable cause regarding Commonwealth witness who identified Appellant at

his trial; this Court found Appellant did not show that the proffered evidence

would lead to a different verdict because there was no evidence the detective



                                     - 14 -
J-S27041-21



did anything inappropriate in this matter); See Foreman, 55 A.3d at 537-38

(appellant argued detective’s criminal charges for perjury and theft for lying

in an unrelated case calls into question chain of custody and evidence handling

in his case regarding handgun recovered in his case; this Court concluded

defendant failed to show any nexus between his case and detective’s criminal

charges      which   occurred   2   years   after   appellant’s   conviction);   See

Commonwealth v. Soto, 983 A.2d 212, 215 (Pa. Super. 2009) (appellants

failed to show nexus between their drug cases and chemists’ misconduct in

lab for stealing pain pills, which occurred after appellants were convicted and,

therefore, fails to establish new evidence would likely compel a different

verdict.).

      Additionally, evidence of the indictment and convictions regarding

Detective Sherwood would not change Detective McGee’s credibility as a

witness. As stated above, Detective McGee was the main witness regarding

Ms. Lauw’s subsequent identification of Appellant. Ms. Lauw testified at trial

regarding her initial failure to identify Appellant in a photo array, N.T.,

8/21/22, at 270-272, her subsequent identification of Appellant at the

preliminary hearing, id., at 272, and her subsequent statement that she

witnessed Appellant shoot the victim, id., at 277-278. Ms. Lauw also identified

Appellant at trial as the person she saw shoot the victim. Id. at 267. The

indictment and subsequent conviction of Detective Sherwood does not change

her credibility. See Johnson, 179 A.3d at 1123 (appellant could not show

evidence would likely compel a different verdict where detective testified as a

                                       - 15 -
J-S27041-21



minor witness to corroborate the principle testimony of another detective);

Commonwealth v. Rouse, No. 709 WDA 2019, 2019 WL 5858067 at *4 (Pa.

Super. filed Nov. 8, 2019) (unpublished memorandum) (concluding that even

if Detective Sherwood’s testimony were rejected by a jury, it would not affect

the credibility of the eyewitness, would not negate the eyewitness’s

identification of the appellant or the appellant’s fingerprint on the getaway

vehicle). We find Appellant’s argument fails to show that the evidence would

likely result in a different verdict.

      Appellant’s argument that Detective Sherwood failed to investigate

Emmanuel Robinson as the real murderer also fails.      This Court previously

stated the facts relevant to his issue as follows.

      Appellant attempted to avoid taking responsibility for [the
      victim’s] death by persuading Emmanuel Robinson to turn himself
      in as the shooter. Robinson was a friend of both Appellant and
      [the victim], and was of limited cognitive ability. Appellant
      suggested that since Appellant was expecting a child with
      Robinson’s aunt, and since Robinson did not have a criminal
      record, he could take responsibility for the shooting. [Ashley]
      Woessner [,Appellant’s girlfriend at the time,] and Appellant drove
      Robinson to the building that housed the homicide office and told
      him to ask for Detective Sherwood. Robinson went into the
      homicide office and confessed to the shooting, but once it became
      apparent that he was not the shooter based on his limited ability
      and inability to answer basic questions about the shooting,
      Detective Sherwood had Robinson escorted home. Undeterred,
      Appellant directed Robinson to locate the murder weapon in the
      woods near the end of Breckenridge Street where he had
      discarded it. Woessner drove Robinson to that location the
      following morning and Robinson retrieved the shotgun. Woessner
      later drove Robinson to the homicide office and waited outside
      with the headlights shining into the lobby so she could update
      Appellant while Robinson went inside with the shotgun. Once
      inside, Robinson notified the front desk that he was there to

                                        - 16 -
J-S27041-21


      confess to a murder and laid down on the ground with his limbs
      outstretched so detectives could retrieve the shotgun. Detectives
      escorted Robinson inside and Woessner drove away. Once inside,
      Robinson told Detective Sherwood that Appellant sent him there.
      Robinson was arrested and charged with firearms violation. Upset
      that homicide charges had not been brought against Robinson,
      Appellant sent Woessner to police headquarters the following day
      to say that Robinson was the killer. However, once she arrived
      there and was interrogated by detectives, Woessner told them
      that Robinson was setup by Appellant to confess to a crime that
      Robinson did not commit.

Smith, 2014 WL 10790088 at *2 (record citations omitted).

      First, the record demonstrates that Detective Sherwood did investigate

Emmanuel Robinson. See id. Next, Appellant fails to show a nexus between

the conduct in the indictment and subsequent convictions and in his case.

Appellant’s allegation that Detective Sherwood failed to investigate Emmanuel

Robinson does not constitute a nexus.        See Johnson, 179 A.3d at 1123;

Foreman, 55 A.3d at 537-38; Soto, 983 A.2d at 215. Lastly, the indictment

and subsequent conviction of Detective Sherwood would not negate the

testimony of Emmanuel Robinson nor Ashley Woessner, both of whom testified

that it was Appellant’s idea to have Emmanuel Robinson confess to the

murder. Smith, 2014 WL 10790088, at *2. Even if Detective Sherwood’s

testimony were rejected by a jury, it would not affect the credibility of the

other witnesses.    See Johnson, 179 A.3d at 1123; Rouse, 2019 WL

5858067, at *4. For these reasons, we agree with counsel that Appellant’s

claim of after-discovered evidence is without merit.

      Appellant next raised after-discovered evidence claims regarding the

failure of the trial court to grant him a continuance to locate witness Marlow

                                    - 17 -
J-S27041-21



Jernigan and to provide him with additional money for a private investigator.12

However, Appellant does not plead any exception to the one year time bar

pertaining to these claims. Therefore, these claims are untimely. See 42

Pa.C.S. § 9545(b)(1).

       We find the PCRA court did not err in denying Appellant’s PCRA petition.

See Andrews, 158 A.3d at 1263.13               As we agree that Appellant is not entitled

to relief, we also grant PCRA counsel's petition to withdraw.

       Order affirmed. Motion to Correct Error granted. Motion to Withdraw

as Counsel granted. Jurisdiction relinquished.

       Judge Olson joins the memorandum.

       Judge Nichols concurs in the result.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 6/28/2022




____________________________________________


12We note that PCRA counsel discussed these claims under after-discovered
evidence and Appellant discussed them under ineffective assistance of
counsel, however, the result is the same.

13 Although the PCRA court dismissed Appellant’s PCRA petition for lack of
jurisdiction, we can affirm on any basis. Commonwealth v. Hutchins, 760
A.2d 50, 55 (Pa. Super. 2000).

                                          - 18 -